NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



LADARIUS ADAM LEWIS,                         )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-4688
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 11, 2019.

Appeal from the Circuit Court for
Hillsborough County; Samantha L. Ward,
Judge.

Howard L. Dimmig, II, Public Defender, and
Frederick W. Vollrath, Special Assistant
Public Defender, Bartow, for Appellant..

Carolyn Snurkowski, Associate Deputy
Attorney General, Tallahassee, and Cynthia
Richards, Assistant Attorney General,
Tampa, for Appellee.



PER CURIAM.


             Affirmed.


KELLY, SALARIO, and ATKINSON, JJ., Concur.